IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


MANUEL J. BURGOS                          : No. 152 EAL 2017
                                          :
                                          :
           v.                             : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
                                          :
MORGAN, LEWIS & BOCKIUS, LLP,             :
PHILABUNDANCE, CHAUNDRA                   :
LOESCH, WILLIAM J. CLARK AND              :
MELANIE S. JUMONVILLE                     :
                                          :
                                          :
PETITION OF: PHILABUNDANCE,               :
CHAUNDRA LOESCH, WILLIAM J.               :
CLARK AND MELANIE S. JUMONVILLE           :


                                     ORDER



PER CURIAM

     AND NOW, this 28th day of August, 2017, the Petition for Allowance of Appeal is

DENIED.